IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            :   No. 2085 Disciplinary Docket No. 3
                                            :
C. WILLIAM BERGER                           :   Board File No. C4-12-984
                                            :
                                            :   (Supreme Court of Florida, Case No.
                                            :   SC13-1203)
                                            :
                                            :   Attorney Registration No. 11107


                                        ORDER


PER CURIAM:


              AND NOW, this 15th day of October, 2014, C. William Berger voluntarily

surrendered his license to practice law in the State of Florida by Order of the Supreme

Court of Florida dated June 2, 2014; the said C. William Berger was directed on August

21, 2014, to inform this Court of any claim he has that the imposition of the comparable

discipline of disbarment in this Commonwealth would be unwarranted and the reasons

therefor; and no response having been filed, it is

              ORDERED that C. William Berger is disbarred from the practice of law in

this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E.